Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be non-compliant for technological accuracy. 
	Applicant is confused about what constitutes star gearing. In the gearing arts, a star gear configuration is when the carrier of a standard three element planetary gearset is held permanently stationary. Applicant does not disclose this arrangement, since there is no ring gear shown or described in the specification, and there is no carrier either. What he has shown is merely multi-countershaft transmission that is typically used in heavy duty trucks to enable higher power to be transmitted in a smaller and lighter gearbox. Further, applicant has not provided an explicit definition for what he means by “star gearing”, which then means that the examiner will use the accepted meaning, as shown below. A star gear system is commonly used in the aircraft industry for turbofan gas turbine engines, where the three elements of a planetary gear set are present, but since the carrier is fixed to a housing, then the planet gears do not planetate and thus a star gear system is not a planetary gearset, but it looks like one. The examiner objects to the use of “star gearing” in this application. 
	Star gearing looks like this: 

    PNG
    media_image1.png
    431
    650
    media_image1.png
    Greyscale

The examiner has interpreted “star gearing” as just “twin countershaft gearing” for purposes of examination. See, for example, Peterson et al. ‘546 B2 for an example of a twin countershaft transmission. 
	Further, the examiner objects to the use of the term “gear amplifier” in claim 4, since gearing does not amplify anything. Gearing merely transforms power in accordance with the ratios therein. Applicant appears to be unaware of basic mechanical engineering regarding gearing. 
Drawings
The drawings are objected to under 37 CFR 1.84(p)(1)-(5). The drawings must use reference characters and the specification must reference those characters in the drawings. There are no reference characters in these drawings, except for parts of figure 2. Using words as reference characters is not acceptable. The drawings appear 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “star gearing”, “cross-roller bearing”, the “2-planes”, an “input pinion”, an “output star gear”, an “output pinion”, a “star gear”, first through sixth planes, an “output star gear”, a “star gear”, first through sixth meshes, a sixth mesh with three “star” gears, and an “input shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 7 is objected to because it does not comply with 37 CFR 1.84(s). Figure 7 appears to be copyrighted and must be labeled as such since applicant did not in fact make this drawing. See the appendix to this Office Action called “Parts of a Wind Turbine” dated June of 2018. The drawings appear to be identical. Correction is required. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: rb1, rb2, r2, r4-r12, the entire contents of figures 5-7. Figures 5-7 do not contain any reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “rp2” has been used to designate both a gear (in figure 2) and a shaft (in figure 3). Which is it? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "turbine" and "external bull gear" have both been used to designate “something”? It is not clear from the specification or drawings what exactly is being shown. It’s not the examiner’s job to guess at what applicant means. Further, “turbine” and “external bull gear” are not reference characters. Applicant has not submitted actual patent drawings but instead appears to have merely copied slides from some kind of presentation. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no description of a “star compound gear” system in the specification or shown in the drawings. Applicant has not provided an explicit special definition of the 
There is no adequate written description for “planes” as recited in the claims. The specification does not describe “planes” in clear enough language to convey to one of ordinary skill in this art what applicant means by the term. There is no statement to the effect that “gears 1, 2, and 3 are aligned in a single plane” or something to that effect. Therefore, since applicant does not appear to understand what he means by the term by his lack of definition thereof, then it further appears that he was not in possession of the invention at the time the application was filed. 
There is no adequate written description for the claim limitation of a sixth mesh with three “star” gears and an output pinion in claim 11. The specification merely states “Mesh 6 uses three star gears to mesh with an output pinion.” However, there is no disclosure as to how there are three “star” gears when all of the other meshes described only have two or less “star” gears. Each gear requires a separate shaft, for example, and there is no disclosure of that, nor is there disclosure of how this is achieved. Therefore, it does not appear that applicant was in possession of the invention at the time the application was filed

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “star compound gear” in claim 1 is used by the claim to mean “a twin countershaft transmission,” while the accepted meaning is “an epicyclic gearset with a carrier fixed to a housing.” The term is indefinite because the specification does not clearly redefine the term. One of ordinary skill in this art would be confused by applicant’s lack of understanding of what a star gear system actually looks like. See, for example, Peterson et al. ‘546 for an example of a twin countershaft transmission. Those of ordinary skill in this art would be confused by applicant’s misuse of these terms.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “star compound 2-plane gear amplifier” in claim 4 is used by the claim to mean “gear transmission,” while the accepted meaning is “something that makes gears bigger.” The term is indefinite because the specification does not clearly re-define the term. Geared transmissions do not amplify power. They merely transform it from a particular speed/torque ratio to a different speed/torque ratio. There is no amplification going on, which requires an external source of power. Those of ordinary skill in this art would be confused by applicant’s misuse of these terms.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “amplification ratio” in claim 15 is used by the claim to mean “gear ratio,” or “speed ratio”, while the accepted meaning is “an increase in power.” The term is indefinite because the specification does not clearly re-define the term. Again, geared transmissions do not amplify anything. Applicant appears to be confused about how geared transmissions function. Those of ordinary skill in this art would be confused by applicant’s misuse of these terms.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “star compound amplifier” in claim 16 is used by the claim to mean “twin countershaft geared transmission,” while the accepted meaning is “a compound device to amplify stars.” The term is indefinite because the specification does not clearly redefine the term. Again, applicant is confused about not only what a star gear set looks like, but also about how geared transmission function. Geared transmission do not amplify power. Those of ordinary skill in this art would be confused by applicant’s misuse of these terms. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “involves” in claim 9-11, 14 and 16 is used by the claim to mean “comprises,” while the accepted meaning is “included, or romantically connected.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections in view of the Prior Art
Since there are multiple ways to interpret applicant’s claims, and the examiner is not sure which applicant actually means, then multiple rejections of the claims over the prior art are required, as follows: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Madge et al. ‘183.
Regarding claim 1, Madge shows:
A wind turbine, comprising: a blade (16); a shaft (218, fig 2) which rotates in response to the rotation of said blade; a generator (220); and a star compound gear train (210) disposed between said shaft and said generator.

The broadest reasonable interpretation of the term “compound” is “a collection of more than one thing”. Since the true star gearing 210 comprises a ring gear 212, a planet gear 214, and a sun gear 216, then it does in fact constitute a “compound” gear train. 
It is old and well known to use a star gear train in a wind turbine. See for example, CN ‘889, EP ‘615, Minadeo et al. ‘980, Minadeo et al. ‘154, JP ‘430, JP ‘471, CN ‘892, WO ‘036, WO ‘427, JP ‘213, WO ‘505 and EP ‘567, all of which have been cited by the examiner. 
Regarding claim 2, figure 1 of Madge shows three blades. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen et al ‘002 in view of Madge et al. ‘183. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Dehlsen shows a wind turbine bull gear 501 in figure 6, with drive gears 502. Generators 520 are driven by the drive gears as well as a transmission 510. Dehlsen does not specify what kind of gearbox comprises transmission 510. 
	Madge shows a true star gearing 210 for use in a wind turbine.
.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen et al ‘002 in view of Madge et al. ‘183 as applied to claim 1 above, and further in view of “Crossed Roller Bearings” by INA-Schaeffler KG. 
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Dehlsen shows a roller bearing (not labeled) supporting input rotor shaft 10 in figure 1, as well as a double row ball bearing (not labeled) to support pinions 30. Dehlseon doesn’t show crossed roller bearings.

The use of bull gears to drive multiple generators in a wind turbine is old and well known in the art, as shown by GB ‘681, Mikhail et al. ‘802, JP ‘377, Mikhall et al. ‘017, and Flamang, et al. ‘780, all cited by the examiner. It is a well-known old technique to increase power output from a wind turbine.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen et al ‘002 in view of Jackson et al. ‘857.
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 

	If the examiner interprets “star compound gearing” as well as the various “planes” and “meshes” recited in the claims as a twin countershaft transmission, then a different rejection is required. 
	Jackson shows a so-called “star compound gearing” 200 in figure 1. See the marked-up drawing attached as an appendix to this Office Action. Input shaft 208 drives input pinion 210 which in turn drives twin countershafts 326 with 6 gear mesh planes, as indicated. 
	It would have been obvious to one of ordinary skill in this art to use such a transmission as taught by Jackson for the transmission 510 of Dehlsen since Dehlsen is silent on what kind of transmission he uses, as well as the fact that the type of transmission shown by Jackson is specifically intended for high torque applications in large heavy trucks, and is thus old and well known in the art and obvious to use existing technology in a known device. Further, the use of a Jackson type of transmission would not require undue experimentation nor would there be any unexpected results. It’s just another kind of transmission that would serve equally well in this application. 
Claims 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen et al ‘002 in view of Jackson et al. ‘857 as applied to claim 1 above, and further in view of “Crossed Roller Bearings” by INA-Schaeffler KG.
Regarding claim 3, Dehlsen doesn’t show a crossed roller bearing in his wind turbine drivetrain. 

Regarding claim 4, Jackson shows 6 planes of gear meshes in his transmission. 
Regarding claim 5, Jackson shows input pinion 210 driving so-called “output star gear” 316, 328 (fig 2A) in plane 1. 
Regarding claim 6, Jackson shows an output pinion and meshing star gear in plane 3.
Regarding claim 7, Jackson shows planes 1-6 as well as the corresponding gear meshes in the marked-up drawing. 
Regarding claim 8, Jackson shows input shafts 304 and 306 connected to the meshes in planes 1, 2 and 3 via clutches 320 and 324. 
Regarding claim 9 and 10, all of the gears on the countershafts in Jackson are apparently “star” gears according to applicant’s interpretation of that term, thus, every single plane in the Jackson transmission has a pinion and a “star” gear in its mesh. 
Regarding claim 11, Jackson shows in Figure 2A a set of gears 340 wherein an output pinion is located on output shaft 334 and the meshing of the gears “involves” at least three “star” gears for reverse drive. 

Regarding claim 13, Jackson shows a clutch in the marked-up drawing between planes 4 and 5. 
Regarding claim 14, further input pinion 216 meshes with a “star” gear on the countershaft, as shown in the marked-up drawing. 
Regarding claim 15, all meshes in Jackson provide an “amplification” ratio, or gear ratio. 
Regarding claim 16, plane six of Jackson shows a single plane gear arrangement with “star” gears and a pinion gear, as shown in the marked-up drawing. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 12 March 2019, and 12 March 2019 have been considered by the examiner. The citations struck through were not considered by the examiner because they do not conform with MPEP 609.04(a) II. Applicant has submitted copies of search results from an internet search engine and not the actual foreign patent, as required. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
	References GB ‘342, EP ‘108, EP ‘109, Hwang ‘293, Eitein et al. ‘341, and Simon ‘797 all show variable speed transmissions for use in wind turbines. The problem of 
	References EP ‘857 and EP ‘899 show modular gear transmissions for wind turbines. The problem of providing easy removal and replacement of malfunctioning gear transmissions has been solved already, as shown by these two patents. 
	The examiner has chosen not to request a PLUS search in this application because in his over three decades of experience searching the same prior art at the Patent Office, that source has never produced a piece of prior art that could be used in a rejection of the claims. The mechanical and vehicle control arts are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, February 10, 2022